AO 91 (Rev. 11/11) Criminal Complaint

 

Southern District of Texas

  
  

Sealed UNITED STATES DISTRICT COURT United Bates courts

 

 

 

 

f access i for the FILED
j Southern District of Texas November 08, 2019
United States of America ) David J. Bradley, Clerk of Court
v. ) .
) Case No. 4:19mj2121
)
)
Julius Joachim Ohumole )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/5/2018 through 1/28/2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C., Section 1344 Bank Fraud
Title 18, U.S.C., Section 1028A Aggravated Identity Theft
Title 18, U.S.C., Section 371 Conspiracy to Commit Aggravated Identity Theft

This criminal complaint is based on these facts:

The facts establishing probable cause that Julius Joachim Ohumole committed the federal criminal offenses set out in
this complaint are described in the affidavit of FBI Special Agent Alexander Rayas, which is attached hereto.

@ Continued on the attached sheet.

lg

7 Cc Complainant’s signature
Alexander Rayas, FBI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence. Lf
1} 8/14

Date:

 

Judge’s signatlse

City and state: Houston, Texas Peter Bray, United States Magistrate Judge

 

Printed name and title
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA *
*
Vv. * Case No.
JULIUS JOACHIM OHUMOLE, * Filed Under Seal
*
Defendant *
‘
Rea EK

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
I, Alexander Rayas, being duly sworn, depose and state as follows:
INTRODUCTION

1, Iam a Special Agent of the Federal Bureau of Investigation in Houston, Texas. |
have been employed with the FBI in this capacity since November 18, 2016. Asa Special Agent
with the FBI, I have investigated various financial crimes including money laundering, mail
fraud, wire fraud, and embezzlement, along with other federal criminal violations. | am currently
assigned to the Money Laundering and Financial Institution Fraud Squad in the Houston
Division.

2. Prior to becoming a Special Agent with the FBI, I worked for the U.S.
Department of the Treasury’s Internal Revenue Service (“IRS”). During part of that time, I
served as a tax examiner verifying certain tax filings and requiring documentation as to filers’
claims. While with the IRS, I also served as an information technology specialist managing and
troubleshooting technical issues. I hold a Bachelor of Science degree in business with a

concentration in computer information systems. During my undergraduate studies, I completed

 

 
coursework in both accounting and finance. I also hold a master’s degree in business
administration.
PURPOSE OF AFFIDAVIT

3. The purpose of this affidavit is to show there is probable cause that from on or
about December 5, 2018, until on or about January 30, 2019, Julius Joachim Ohumole
(OHUMOLE) engaged in bank fraud, aggravated identity theft and conspiracy to commit
aggravated identity theft, in violation of Title 18 U.S.C. § 1344, 18 U.S.C. § 1028A and 18
USS.C. §371.

4, The statements in this affidavit are based on information obtained pursuant to
subpoena returns, interviews of witnesses, conversations and meetings with other law
enforcement officers, analysis of financial documents, and my experience and background as an
FBI Special Agent. Since this affidavit is being submitted solely to establish probable cause for
the requested criminal complaint and arrest warrant, I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe OHUMOLE has violated 18 U.S.C. § 1344
(bank fraud), 18 U.S.C. § 1028A (aggravated identity theft) and 18 U.S.C. § 371 (conspiracy to
commit aggravated identity theft) as described herein.

FACTS SUPPORTING PROBABLE CAUSE

5. On August 28, 2019, FBI Houston opened an investigation into an unknown
subject (UNSUB) after the FBI received information from Regions Bank (REGIONS),
regarding an alleged fraud involving a reported loss amount of $1,278,000 resulting from
unauthorized wire transfers conducted by UNSUBs from two home equity line of credit

(HELOC) accounts held by REGIONS customers. Specifically, REGIONS provided information

 

 
alleging that UNSUB(s) opened bank accounts utilizing fraudulent identities, impersonated
actual REGIONS customers in order to gain access to such customers’ home equity line of credit
(HELOC) accounts, and conducted unauthorized transfers from such HELOC accounts.
REGIONS is a financial institution, the accounts of which are insured by the Federal Deposit
Insurance Corporation.

6. In the first instance, REGIONS customers, herein identified as “SS” and “CS”,
reported fraudulent activity after reviewing their HELOC statement and discovering two
unauthorized wire transfers of $273,000 and $200,000. According to REGIONS, an UNSUB
opened a business account in the name of Mars Constructions (MARS) at REGIONS and added
another UNSUB purporting to be SS as a signor on the business account. This gave the UNSUB
purporting to be SS access to the MARS account, as well as the HELOC belonging to SS and
CS. UNSUB then transferred $473,000 from the HELOC into the MARS account. Two wire
transfers were then conducted from the MARS account to Hong Kong totaling $473,000. SS and
CS subsequently filed a Uniform Affidavit for Identity Theft and Fraud Claim for the $473,000
loss.

7. In the second instance, REGIONS reported a customer, herein identified as “CH”
had his HELOC compromised. According to REGIONS, an UNSUB opened a business account
in the name of JMW Holt Constructions (JIMW) at REGIONS and added another UNSUB
purporting to be CH as a signor on the business account. This gave the UNSUB purporting to be
CH access to the JMW account, as well as the HELOC belonging to CH. UNSUB transferred
$805,000 from the HELOC belonging to CH into the JMW account. Three wire transfers were

then conducted from the JMW account to Taiwan and the United Arab Emirates totaling

 

 

 
$804,500. CH told REGIONS he did not authorize anyone to transfer any funds from his
HELOC account. Detailed narratives of both of the above fraud schemes are outlined below.
The Mars Account

8. On 12/5/2018, an UNSUB (who has since been identified as OHUMOLE as
described herein) used a California Driver License (CDL) with the name KENNETH DAVIS
(DAVIS) to open the MARS business account. The account was opened at a REGIONS branch
located at 7801 Louetta Road, Spring, TX 77379. OHUMOLE presented the CDL (number
K7295774) and a credit card as identification during the account opening.

9. On 12/31/2018, OHUMOLE, purporting to be DAVIS, returned to the Louetta
branch location with an UNSUB impersonating SS. OHUMOLE requested the UNSUB be
added to the MARS account as an authorized signer. The UNSUB impersonating SS presented a
Tennessee Driver License, number xxxx2116 (masked for protection) and verbally provided SS’s
social security number (SSN) to the branch manager. By portraying himself to be SS, the
UNSUB gained access to SS’s HELOC account. The signature card for MARS had a social
security number that was confirmed by the Social Security Administration to belong to DAVIS.

10. On01/04/2019, an UNSUB called the REGIONS contact center and spoke with a
Priority Banking Agent (PBA) and inquired about SS’s account. The UNSUB provided
information to verify his identity as SS. The UNSUB asked about several deposits and wanted to
know if they had posted to the account. The UNSUB asked the PBA for his last deposit amount,
and was provided with the last three deposits on the account. When the UNSUB asked to
transfer money from the HELOC, the PBA asked, “the one with $480,000?” the UNSUB
responded, “yes” and requested a transfer of $274,000.00 from the HELOC to the MARS

account. The PBA verified the MARS account and proceeded to complete the transfer.

 

 
11. On 01/04/2019, a wire transfer in the amount of $273,000 was made from the
MARS account to Standard Chartered Bank, New York as the intermediary bank. A wire
transfer in the same amount then went to a bank account in Hong Kong in the name of Boomlay
Trading Co Limited held by DBS Bank. The bank to bank information for the wire was noted as
"drilling equipment payment.”

12. On01/08/2019, an UNSUB called the REGIONS contact center and spoke with a
PBA and inquired about SS’s HELOC account. The UNSUB provided information to verify his
identity as SS and again requested a transfer to the MARS account. The PBA submitted the
request in the same manner as provided above. On 01/08/2019, a wire transfer in the amount of
$200,000 was made from the MARS account to Standard Chartered Bank, New York as the
intermediary bank. The wire then went to the same Boomlay Trading Co Limited account held
by DBS Bank. The bank to bank information for the wire was again noted as "drilling
equipment payment."
The JMW Account

13. On 12/11/2018, an UNSUB (who has since been identified as OHUMOLE as
described herein) used a CDL with the name JAMES MERRELL WASHINGTON
(WASHINGTON) to open the JMW business account. The account was opened at a REGIONS
branch located at 2501 W. Main Street, League City, TX 77573. OHUMOLE presented the
CDL (number K7295739) and a credit card as identification during the account opening.

14, On 01/18/2019, OHUMOLE, purporting to be WASHINGTON, returned to the
League City branch with an UNSUB impersonating CH. OHUMOLE requested the UNSUB be
added as an authorized signer on the JMW account. The UNSUB purporting to be CH presented

a Florida Driver License, number xxxxxxxxx3050 (masked for protection) and verbally provided

 

 
CH’s SSN to the bank, which granted the UNSUB impersonating CH access to CH’s HELOC
account. The signature card for JMW had a social security number that was confirmed by the
Social Security Administration to belong to WASHINGTON.

15, On 01/22/2019, a transfer from CH’s HELOC to the JMW account in the amount
of $480,000 was completed. On the same day, two wire transfers from the JMW account in the
amounts of $200,000 and $279,800 were completed through Standard Chartered Bank; $200,000
went to First Commercial Bank, 30 Chungking South Road, Taipei, Taiwan; and $279,800 went
to Emirates NBD Bank, Dubai, United Arab Emirates.

16. On 01/28/2019, a transfer from CH’s HELOC to the JMW account in the amount
of $325,000 was completed. On the same day, a wire transfer from the JMW account in the
amount of $324,700 was completed through Standard Chartered Bank to Emirates NBD Bank,
Dubai, United Arab Emirates.

17. CH confirmed to REGIONS he did not authorize the above transfers from his
HELOC account.

Additional Information

18. An administrator of records at the Harris County Clerk’s office provided the
Assumed Name Records Certificate of Ownership for Unincorporated Business or Profession
(ARC) for MARS and JMW. The owner for MARS was listed as DAVIS, and the owner for
JMW was listed as WASHINGTON. Accompanying the ARCs were photos of the CDL
presented for DAVIS and WASHINGTON at the time of filing. The CDL number for DAVIS
was K7295774, and the CDL number for WASHINGTON was K7295739. These were the same
CDLs presented to REGIONS at the time of account openings for MARS and JMW. The photos

on both licenses were the same. Database checks conducted by the FBI Sacramento field office

 
using the CDL numbers above yielded negative results in the CDL database, indicating that both
CDLs were fake.

19, Houston Police Department (HPD) and the Texas Department of Public Safety
(DPS) were working a parallel investigation into an UNSUB who used CDLs and drivers
licenses from Florida and Minnesota under different names to obtain ARCs for Unincorporated
Business or Profession. Using DPS facial recognition software, HPD and DPS identified
OHUMOLE as the best match for the photo on the driver’s licenses. Upon inspection and
comparison, I have determined that the photos on the DAVIS and WASHINGTON CDLs were
in fact OHUMOLE. Therefore, the MARS and JMW accounts at REGIONS were opened
utilizing fake identification documents. In my training and experience, this is done in order for
UNSUBs to avoid detection and identification by banks and law enforcement when criminal
activity is discovered.

20. RM, an assistant and leasing manager at an apartment complex where
OHUMOLE resided was shown a REGIONS surveillance photo of the UNSUB purporting to be
DAVIS. The apartment complex was 7 Seventy Apartments located at 770 N. Eldridge
Parkway, Houston, TX 77079. RM confirmed it was OHUMOLE in the photo. RM was then
shown OHUMOLE’s actual Texas driver’s license photo and she confirmed it to be OHUMOLE.

21. According to a Harris County marriage license, OHUMOLE married Davona
Cherie Minor-Ohumole (MINOR) on July 16, 2019. MINOR provided the Texas Department of
Public Safety Driver License Division with OHUMOLE as an emergency contact. MINOR’s
Facebook page, which is under the name Dede Minor, contains several pictures of her and
OHUMOLE. The first photo of MINOR and OHUMOLE was dated 03/11/2019, and the most

recent photo was dated 09/18/2019. A video of MINOR and OHUMOLE dancing together was

 

 
posted on 10/21/2019. I have compared photos posted on Facebook and photos provided by
REGIONS, and they appear to be the same person.
CONCLUSION

22. Based upon my training and experience, along with facial recognition software,
interviews, social media research, and other investigative steps, I conclude the individual that
opened the MARS and JMW accounts was in fact OHUMOLE and the purpose for opening the
accounts was to receive proceeds from fraud. I further conclude OHUMOLE provided fake
identification documents, social security numbers belonging to individuals other than
OHUMOLE and UNSUBSs to open the accounts, and conspired with UNSUBs to use without
lawful authority the means of identification of victims in furtherance of the bank fraud scheme;
specifically their social security numbers, which meet the definition for a “means of
identification” under Title 18 USC § 1028 (d)(7)

23. Based on the above, I respectfully submit that there is probable cause to believe
that OHUMOLE has engaged in bank fraud in violation of 18 U.S.C. § 1344, 18 U.S.C. § 1028A

(aggravated identity theft) and conspiracy to commit aggravated identity theft in violation of 18

AlexayderRayas

Special Agent
Federal Bureau of Investigation

U.S.C. §371.

Sworn and subscribed before me this g day of N ov, 2019 in Houston, Texas, and I find

probable cause. fh

UNITED STATES MAGISTRATE JUDGE
 

 

United States Courts

 

. Sealed UNITED STATES DISTRICT COURT Southern Districtof Texas
Ne oan SOUTHERN DISTRICT OF TEXAS FILED
prohibited by court order HOUSTON DIVISION November 08, 2019

 

David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA

§
§
v. §  CASENO. 4:19mj2121
JULIUS JOACHIM OHUMOLE ;
FILED UNDER SEAL
MOTION TO SEAL COMPLAINT AND WARRANT

COMES NOW the United States of America (“Government”), by and through
Ryan K. Patrick, United States Attorney for the Southern District of Texas, and the
undersigned Assistant United States Attorney, and represents:

hh A Complaint was filed with this Court on November 8, 2019.

2. The Complaint charges defendant Julius Joachim Ohumole with
committing bank fraud in violation of Section 1344 of Title 18, United States Code,
aggravated identity theft in violation of Section 1028A of Title 18 United States
Code, and conspiracy to commit aggravated identity theft in violation of Section 371
of Title 18 United States Code.

3 The Government hereby requests that this Court seal the Complaint and
Arrest Warrant until such time as the defendant has been arrested. In support of this
request, the Government would show that defendant will face significant prison time

if convicted of the offenses alleged in the Complaint. Accordingly, the Government
seeks to arrest the defendant before any possibility that he may seek to avoid arrest.

4, The Government further requests that the Complaint and Arrest
Warrant become automatically unsealed upon the arrest of the defendant.

5. Finally, the United States asks the Court to order the District Clerk to
provide copies of the sealed Complaint and Arrest Warrant to the United States
Attorney’s Office and to FBI Special Agent Alexander Rayas.

WHEREFORE, PREMISES CONSIDERED, the Government prays that this
Court seal the Complaint and Arrest Warrant until the defendant has been arrested,
at which time, the Complaint and Arrest Warrant will be automatically unsealed

without further order of this Court.
Respectfully submitted,

RYAN K. PATRICK
United States Attorney

eh 2 Lbvctite

‘Aohn R. Braddock
Assistant United States Attorney
1000 Louisiana Street, Suite 2300
Houston, Texas 77002
Tel: (713) 567-9728

 

 

 
